DETAILED ACTION
This office action is in response to applicant’s filing dated May 31, 2022.


	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Status of Claims
Claim(s) 1-3, 5, 6, 10-12, 36, and 37 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 31, 2022.  Claim(s) 4, 7-8, and 13-25 were previously canceled. 
Applicants elected without traverse Group I, drawn to a method of treating a hematological malignancy in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4- cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, prodrug, metabolite, or a polymorph thereof (COMPOUND 2), wherein the hematological malignancy is a malignancy characterized by the presence of a mutant allele of IDH1 and the absence of a FLT3 mutation as the elected invention and acute myelogenous leukemia (AML) as the elected hematological malignancy species in the reply filed on December 23, 2020.  The requirement is still deemed proper.  Claim(s) 2, 3, and 10 remain withdrawn.
Claims 1, 5, 6, 11, 12, 36, and 37 are presently under examination as they relate to the elected species: acute myelogenous leukemia (AML).


Priority
The present application is a continuation application of US Application 16/079,802 filed on August 24, 2018, which is a national stage entry of PCT/US016/064845 filed on December 2, 2016, which claims benefit of US Provisional Application No. 62/300,673 filed on February 26, 2016.  The effective filing date of the instant application is February 26, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 6, 11, 12, and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Agresta et al (WO 2015/127172 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355.
Regarding claims 1, 5, and 6, Agresta teaches a method of treating advanced hematologic malignancies, wherein the advanced hematologic malignancy is acute myelogenous leukemia (AML) characterized by the presence of a mutant allele of IDH1 (isocitrate dehydrogenase 1) (claim 1); wherein the IDH1 has an R132X mutation (claim 3); wherein the R132X mutation is R132C (claim 4); wherein each of the advanced hematologic malignancies harbors a co-mutation including NPM1 (claim 8) comprising administering to the subject in need thereof a compound (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide (Compound 1), or a pharmaceutically acceptable salt thereof (claims 51-53).  Agresta does not explicitly teach the AML is characterized by the absence of a FLT3 mutation.
However, Marcucci teaches cytogenetically normal AML (CN-AML) is the largest group among both younger and older AML patients and the best characterized molecularly; recurring mutations with prognostic significance in genes such as FLT3, NPM1, CEBPA, WT1, and MLL have been identified in de novo CN-AML; these markers are not mutually exclusive, and combinations of them may further refine prediction of the risk of adverse events; patients who carry an NPM1 mutation but not an FLT3 internal tandem duplication (ITD) are in the molecular low-risk group because they have a better outcome than patients who lack NPM1 mutations and/or carry an FLT3-ITD and therefore are in the molecular high-risk group  (page 2348, right, last bridge paragraph); IDH1 mutations, but no IDH2 mutations, were also found in a validation set of 187 AML patients; an analysis of overall survival (OS) of this patient population (n=188), which was heterogeneous with regard to AML type (de novo v secondary), age, and cytogenetics, showed no independent prognostic significance of IDH1 mutations; however, a subgroup analysis showed that IDH1 mutations were associated with CN-AML, being detected in 13 (16%) of 80 such patients, and that they conferred adverse prognosis in the absence of NPM1 mutations (page 2349, left, 2nd paragraph).  Marcucci further teaches in an age group–stratified analysis, we observed a prognostic impact of IDH1 mutations on the subset of younger (age<60 years) patients in the molecular low-risk group (NPM1-mutated/FLT3-ITD–negative); IDH1-mutated patients (all with R132 IDH1 mutation) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients (Figs 1A and 1B).
As such, since Agresta teaches a method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide, and since Marcucci teaches recurring mutations with prognostic significance in AML include genes such as FLT3, NPM1, CEBPA, WT1, and MLL; these markers are not mutually exclusive; and IDH1-mutated patients in the low-risk group (NPM1-mutated/FLT3-ITD–negative) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients,  it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  
Taken together, all this would result in the practice of the method of claims 1, 5, and 6 with a reasonable expectation of success.


Regarding claims 11, 12, and 36, Agresta teaches Compound 1 is administered at a dose of about 10 mg to about 3000 mg daily (page 4, 2nd paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together all this would result in the practice of the method of claims 11, 12 and 36 with a reasonable expectation of success.


Claim 37 stands rejected under 35 U.S.C. 103 as being unpatentable over Agresta et al (WO 2015/127172 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355) as applied to claims 1, 5, 6,  11, 12, and 36 above, and further in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).
Agresta and Marcucci suggest all the limitations of claim 37 (see above 103), except wherein the AML is relapsed or refractory.  
However, Green teaches the impact of an IDH1 mutation did differ if the results were stratified according to FLT3/ITD status, with a trend for a higher relapse rate in IDH1+FLT/ITD- compared to those without an IDH1 mutation; and in multivariate analysis, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients. 
It would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat relapsed acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients.  
Taken together all this would result in the practice of the method of claim 37 with a reasonable expectation of success.


Claims 1, 5, 6, 11, 12, and 36 stand rejected under 35 U.S.C. 103 as being unpatentable over Lemieux (WO 2013/107291 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355).
Regarding claims 1, 5, and 6, Lemieux teaches a method of treating a cancer characterized by the presence of an IDH1 mutation comprising administering to the patient a pharmaceutical composition comprising a compound of Table 1 and a pharmaceutically acceptable carrier (claims 15, 12, and 13), wherein the IDH1 mutation is R132C mutation (claim 16) wherein the cancer is acute myelogenous leukemia (claim 17).  Compound 176 of Table 1 is: 
    PNG
    media_image1.png
    342
    553
    media_image1.png
    Greyscale
, which is equivalent to instantly claimed Compound 2.  Lemieux does not teach the acute myelogenous leukemia is characterized by the presence of a mutant allele of IDH1 and absence of a mutant FLT3.
However, Marcucci teaches cytogenetically normal AML (CN-AML) is the largest group among both younger and older AML patients and the best characterized molecularly; recurring mutations with prognostic significance in genes such as FLT3, NPM1, CEBPA, WT1, and MLL have been identified in de novo CN-AML; these markers are not mutually exclusive, and combinations of them may further refine prediction of the risk of adverse events; patients who carry an NPM1 mutation but not an FLT3 internal tandem duplication (ITD) are in the molecular low-risk group because they have a better outcome than patients who lack NPM1 mutations and/or carry an FLT3-ITD and therefore are in the molecular high-risk group  (page 2348, right, last bridge paragraph); IDH1 mutations, but no IDH2 mutations, were also found in a validation set of 187 AML patients; an analysis of overall survival (OS) of this patient population (n=188), which was heterogeneous with regard to AML type (de novo v secondary), age, and cytogenetics, showed no independent prognostic significance of IDH1 mutations; however, a subgroup analysis showed that IDH1 mutations were associated with CN-AML, being detected in 13 (16%) of 80 such patients, and that they conferred adverse prognosis in the absence of NPM1 mutations (page 2349, left, 2nd paragraph).  Marcucci further teaches in an age group–stratified analysis, we observed a prognostic impact of IDH1 mutations on the subset of younger (age<60 years) patients in the molecular low-risk group (NPM1-mutated/FLT3-ITD–negative); IDH1-mutated patients (all with R132 IDH1 mutation) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients (Figs 1A and 1B).
As such, since Lemieux teaches a method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide, and since Marcucci teaches recurring mutations with prognostic significance in AML include genes such as FLT3, NPM1, CEBPA, WT1, and MLL; these markers are not mutually exclusive; and a subset of IDH1-mutated patients in the low-risk group (NPM1-mutated/FLT3-ITD–negative) had a significantly worse DFS (disease free survival) and a trend for worse OS (overall survival) compared with IDH1/IDH2wt patients,  it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches patients with IDH1 mutation and absence of FLT3 mutation (NPM1-mutated/FLT3-ITD–negative) had overall worse prognosis.  
Taken together, all this would result in the practice of the method of claims 1, 5, 6, 8, and 9 with a reasonable expectation of success.
Regarding claims 11, 12, and 36, Lemieux teaches the compounds are administered with a dosage between 1 mg and 1000 mg/dose, every 4 to 120 hours, or according to the requirements of the particular drug; the methods herein contemplate administration of an effective amount of compound or compound composition to achieve the desired or stated effect; and typically, the pharmaceutical compositions will be administered from about 1 to 6 times per day (page 50, last paragraph).  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 11, 12, and 36 with a reasonable expectation of success.


Claim 37 stands rejected under 35 U.S.C. 103 as being unpatentable over Lemieux (WO 2013/107291 A1, cited in the IDS filed May 7, 2020) in view of Marcucci et al (J Clin Oncol, 2010; 28(14):2348-2355) as applied to claims 1, 5, 6, 11, 12, and 36 above, and further in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).
Agresta and Marcucci suggest all the limitations of claim 37 (see above 103), except wherein the AML is relapsed or refractory.  
However, Green teaches the impact of an IDH1 mutation did differ if the results were stratified according to FLT3/ITD status, with a trend for a higher relapse rate in IDH1+FLT/ITD- compared to those without an IDH1 mutation; and in multivariate analysis, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients. 
It would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 comprising administering Compound 2 to treat relapsed acute myeloid leukemia characterized by the presence of a mutant allele of IDH1 and absence of FLT3 mutation (i.e. NPM1-mutated/FLT3-ITD–negative) since the prior art teaches IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients.  
Taken together all this would result in the practice of the method of claim 37 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
An obviousness rejection likely would not be appropriate where the new patient subset displayed unexpected results.  Prior to the instant disclosure by Applicant, there had been no stratification of IDH1- mutant AML patients being treated with an IDH1 inhibitor based on FLT3 mutation status, and no indication that they constitute distinct patient populations that could experience differentiated responses to the IDH1-mutant inhibitor.  Applicant has previously discussed in detail that IDH1-mutant AML patients without a FLT3 co-mutation experience better results upon treatment with COMPOUND 2 (ivosidenib) than patients that have a FLT3 co-mutation. Briefly, the present application (see, for example, Figure 14) and the scientific publication of results from the same clinical trial (Choe et. al, "Blood Advances" 2020, 4 (9), pp. 1894-1905, of record), show that patients that have only an IDH1 mutation and not an FLT3 mutation have surprisingly superior responses to treatment with Compound 2, when compared with patients that have both an IDH1 mutation and an FLT3 mutation. For example, Figure 2B of Choe shows that the percent of patients experiencing a complete response or complete response with partial hematological recovery (CR/CRh) is lower in patients with FLT3 TKD mutations (22% (2 of 9)) then in patients without the mutation (35% (158 of 167)) and in patients with FLT3-ITD mutations (0% (0 of 2) vs patients without the mutation (35%(165 of 167)).  A person of skill in the art would not have had any reason to attempt the claimed selection invention.  The claims are directed to a previously unrecognized subpopulation of patients having AML characterized by the presence of a mutant allele of IDH1 and the absence of a mutant allele of FLT3, for treatment with COMPOUND 2.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 716.02(b) states:
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Figure 14 and descriptions thereof, it appears that the data illustrates the commutations in samples treated with compound 2.  It is unclear how this data supports unexpected results.
Moreover, MPEP 716.02(b) states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, in a review of Figure 2 of Choe, which Applicant states is the data from the same clinical trial, the data fails to show a statistically significant difference between subjects treated having an FLT3 mutation (FLT3-ITD or FLT3-TKD+) and those that do not (WT).  There were only 2 FLT3-ITD patients and P value was not calculated because of small number of patients with mutation (see Figure 2 description).  The P value for FLT3-TKD+ was 0.7 and thus was not statistically significant.  Furthermore, the data provided in the Choe reference cited to establish unexpected results fails to establish a practical significance.  Marcucci teaches at diagnosis, patients with IDH1 mutations were less frequently FLT3-ITD–positive (P=.02), were more often categorized in the molecular low-risk group (NPM1-mutated/FLT3-ITD–negative; P .003) (page 2349, right, 7th paragraph), thus Marcucci teaches that subjects with IDH1 mutation and FLT3-ITD-negative subjects are generally lower risk subjects.  Marcucci further teaches that in a subset of younger age patients that were FLT3-ITD-negative IDH1 mutate patients with R132 IDH1 mutation had a significantly worse prognosis.  Thus, Marcucci establishes that subjects with IDH1 mutation generally are FLT3-ITD-negative, this appears to be supported by the low numbers seen in the Choe reference.  Moreover, Marcucci establishes that subjects with IDH1 mutation and FLT3-ITD-negative are generally categorized as low risk.  Thus, the data provided does not appear to establish a practical significance.


Applicant argues:
The improvement in treatment outcome for the claimed patient population is unexpected.  The unpredictability of the field suggests that the improvements in treatment outcomes for the claimed selection invention were unexpected and would not have been predicted by a person  of skill in the art.  Against this general backdrop of unpredictability, the Office has not provided any evidence that the above differences in response based on FLT3 status would have been expected.  The cited prior art that discusses treatment of IDH1-mutant AML patients with an IDH1- mutant inhibitor (Agresta, Lemieux) makes no observations or predictions regarding any potential differences in responses to treatment with an IDH1-mutant inhibitor based on FLT3 mutation status.  Neither Marcucci nor Green provide any suggestions that patients with an IDH1 mutation and without a FLT3 mutation would have a better response to an IDH1-mutant inhibitor (compared to patients with a FLT3 mutation).  Even with regard to traditional chemotherapy, Green suggests that the presence of a FLT3 co-mutation in IDH1-mutant patients is a positive prognostic factor.  As discussed in previous responses, Marcucci compares the clinical outcomes following traditional chemotherapy of two groups of patients that are both FLT3-ITD negative - one group is IDH1-mutant, and one group is IDH1 wild-type - and concludes that the presence of IDH1 mutations is a negative prognostic factor. Thus, the teachings of Marcucci, which discuss differences in response to chemotherapy based on IDH1-mutant status provide no insight regarding the responses to therapy with a mutant-IDH1 inhibitor based on FLT3-mutant status. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the data provided does not support an unexpected result that is of both statistical and practical significance.  Furthermore, it was well known in the art that FLT3 mutations in AML were associated with poor prognosis as evidenced by Kappelmayer et al (Current Medicinal Chemistry, 2007; 14:519-530, cited for evidentiary purposes only).  Kappelmayer teaches acute myeloid leukaemia has mostly an unfavourable outcome  (Abstract); the presence of FLT3-ITD mutation results in spontaneous dimerization and a constant autophosphorylation of the FLT3 receptor that will result in continuous activation of the described downstream signalization pathways, ending up in aberrant proliferation and survival of AML cells (page 526, left, 2nd paragraph); concerning the prognosis the genotype of the FLT3-ITD mutation seems to be also important; the presence of the hemizygous genotype (loss of the wild type allele) indicated a worse prognosis; an interesting recent observation suggested that even the size of the tandem duplication in FLT3-ITD can have a prognostic role; increasing ITD size (especially above 40 bp) was associated with decreasing remission rate and overall survival (page 526, right, 3rd paragraph); and as the presence of FLT3-ITD defines a group of patients with worse prognosis this raises the possibility of the application of a more aggressive chemotherapy in these patients (page 526, right, 4th paragraph).  Thus, it was well known in the art before the effective filing date of the invention that the presence of FLT3 mutations in subjects having AML is related to worse prognosis in these patients.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,474,779 B2 in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 cites “a method of treating acute myelogenous leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor, Compound 2, or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, metabolite or a polymorph thereof, wherein the hematological malignancy is a malignancy characterized by the presence of a mutant allele of IDH1 and the absence of a mutant FLT3.”  While the previously granted claims cite “A method of treating a cancer characterized by an IDH1 mutation, wherein the IDH1 mutation results in a new ability of the enzyme to catalyze NAPH-dependent reduction of α-ketoglutarate to R(-)-2-hydroxyglutarate in a patient, comprising administering to the patient in need thereof the pharmaceutical composition comprising a compound of formula (I) (claim 15), wherein the cancer is acute myelogenous leukemia, wherein the compound is one from Table 1 (claim 12); and claim 12 lists instantly claimed compound 2 (Compound 25, col 21, 1st compound).  The instantly claimed method differs from the patented claims as the instant claims are directed to a specific compound and the instant claims are directed to an acute myelogenous leukemia characterized by a mutant allele of IDH1 and the absence of a mutant FLT3, while the previously patented claims are directed to a genus of compounds for the treatment of cancer characterized by IDH1 mutation.  
However, the instantly claimed compound falls within the genus of claimed compounds and is specifically listed in Table 1 cited in the claims.  
Moreover, Green teaches mutations in the IDH1 gene were recently described in patients with acute myeloid leukemia (AML); to investigate their prognostic significance we determined IDH1 status in 1333 young adult patients, no difference in outcome between IDH1+ and IDH1- patients was found in univariate or multivariate analysis, or if the results were stratified by NPM1 mutation status; however, when stratified by FLT3/ITD status, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients (P = .008) and a favorable factor in FLT3/ITD+ patients (P = .02) (abstract).
As such, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide from those listed in Table 1 to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Thus, the instant method is not patently distinct from the method of the previously granted patent.


Claims 1, 5, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,850,277 B2 in view of Green et al (Blood, 2010; 116(15):2779-2782, cited in the IDS filed May 7, 2020).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 cites “a method of treating acute myelogenous leukemia in a subject comprising administering to the subject a mutant isocitrate dehydrogenase 1 (IDH1) inhibitor, Compound 2, or a pharmaceutically acceptable salt, solvate, tautomer, stereoisomer, isotopologue, metabolite or a polymorph thereof, wherein the acute myelogenous leukemia is characterized by the presence of a mutant allele of IDH1 and the absence of a mutant FLT3.”   While the previously granted claims cite “A method of treating a cancer characterized by an IDH1 mutation, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound which is: 

    PNG
    media_image2.png
    164
    273
    media_image2.png
    Greyscale
 or a pharmaceutically acceptable salt thereof.
The instantly claimed method differs from the patented claims as the instant claims further comprise characterizing the hematological malignancy by the presence of an IDH1 mutation and the absence of a mutant FLT3, while the previously patented claims are directed to a genus of compounds for the treatment of cancer characterized by IDH1 mutation.  
However, Green teaches mutations in the IDH1 gene were recently described in patients with acute myeloid leukemia (AML); to investigate their prognostic significance we determined IDH1 status in 1333 young adult patients, no difference in outcome between IDH1+ and IDH1- patients was found in univariate or multivariate analysis, or if the results were stratified by NPM1 mutation status; however, when stratified by FLT3/ITD status, an IDH1 mutation was an independent adverse factor for relapse in FLT3/ITD- patients (P = .008) and a favorable factor in FLT3/ITD+ patients (P = .02) (abstract).
As such, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating a cancer, AML, characterized by the presence of an IDH1 mutation comprising administering the claimed compound of the previously allowed claims to treat a hematological to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Thus, the instant method is not patently distinct from the method of the previously granted patent.
Response to Arguments
Applicant argues:
Applicant notes that the '779 and '277 patents are based on Lemieux (which is the earliest publication in the patent family that includes both '779 and '277). The above-discussion regarding the non-obviousness of the instant selection claims over the generic disclosure of Lemieux is relevant to the '779 and '277 patents.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Arguments regarding Lemieux have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
Claims 1-14 of '779 are directed to composition of matter, not methods of treatment. Additionally, none of claims 1-14 of '779 are directed to COMPOUND 2 as a species; the closest claim of '779 is directed to a large table of compounds, including COMPOUND 2. Claim 15 of '779 is directed to methods of treating a cancer characterized by an IDH1 mutation by administering to the patient in need thereof the pharmaceutical composition of claim 13. Claim 13 recites a pharmaceutical composition comprising a compound of any one of claims 1 to 12. Claim 5 of '277 recites a method of treating a cancer characterized by an IDH1 mutation, wherein the method comprises administering to the patient in need thereof a therapeutically acceptable salt thereof.  In contrast, the instant claimed invention is directed to a new patient subset that displays unexpected beneficial results over the previously disclosed, more general patient population claimed in the '779 and '277 patents. The Office acknowledges that none of the claims of '779 nor '277 are directed to or suggest methods of treatment that are personalized on the basis of the presence or absence of FLT3 mutations.  The instant claims are patentably distinct over the claims of the '779 and '277 patents (alone or in combination with Green) at least for the same reasons, discussed above, that they are non-obvious over the disclosure of Lemieux (alone or in combination with Green). As explained in detail above, the instant claims are directed to a new patient subset that displays unexpectedly beneficial therapy outcomes over the previously disclosed, more general patient population, therefore satisfying the Prometheus criteria for non-obviousness of a selection invention in the field of personalized medicine.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As Applicant noted in the response, the ‘779 patent claims compounds of Table 1 which include instantly claimed Compound 2.  Moreover, the claims of the ‘779 patent encompass a method of treating acute myelogenous leukemia characterized by an IDH1 mutation.     As set forth above, it would be prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to select (S)-N-((S)-1-(2-chlorophenyl)-2-((3,3-difluorocyclobutyl)amino)-2-oxoethyl)-1-(4-cyanopyridin-2-yl)-N-(5-fluoropyridin-3-yl)-5-oxopyrrolidine-2-carboxamide from those listed in Table 1 to administer to a subject having AML with an IDH1 mutation with an absence of an FLT3 mutation since the prior art establishes that subjects with an IDH1 mutation and without an FLT3 mutation was a factor in for relapse.  In other words, the skilled artisan would have been motivated to treat a subject having an IDH mutation without an FLT3 mutation with an agent that was taught to treat AML with an IDH mutation generically since the prior art establishes that subjects having an IDH mutation without an FLT3 mutation have poor prognosis, resulting in the practice of the method of the instant claims with a reasonable expectation of success.  
Moreover, the Examiner notes that the instant claims do not require that Compound 2 is administered alone.  Moreover, the Examiner further notes that Applicants have the burden of explaining the data they proffer as evidence of non-obviousness.  See MPEP 716.02(b).II.  In the instant case, it is unclear how the data provided support that patients that have only an IDH1 mutation and not an FLT3 mutation have surprisingly superior responses to treatment with Compound 2 alone.   Moreover, as set forth above, as set forth above, the data provided does not support an unexpected result that is of both statistical and practical significance.



Conclusion
Claims 1, 5, 6, 11, 12, 36, and 37 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628